Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 1 of 17 PageID #: 206




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

  NATHAN McDOWELL,                                  )
                                                    )
          Plaintiff,                                )         Civil Action No. 3:20-cv-383-CHB
                                                    )
  v.                                                )
                                                    )         MEMORANDUM OPINION AND
  FAITH MATTINGLY, et al.,                          )                ORDER
                                                    )
          Defendants.                               )

                                        ***   ***       ***    ***
        This matter is before the Court on Defendants’ Motion for Summary Judgment, [R. 25].

Plaintiff has not responded to the motion. Defendant filed a Reply Brief in Support of Motion for

Summary Judgment, arguing that Plaintiff’s failure to respond is an independent basis upon

which to grant summary judgment, [R. 29]. Plaintiff has not responded to that Reply Brief. For

the reasons set forth below, the Court will grant Defendants’ Motion for Summary Judgment, [R.

25].

    I. BACKGROUND

        Plaintiff, an inmate, was transferred to Roederer Correctional Complex in LaGrange,

Kentucky and received an initial intake on February 19, 2020. [R. 27, pp. 28–31] On March 16,

2020, Plaintiff received a prescription for Lexapro 10 mg for depression. Id. at 26–27. He signed

an informed consent form for the medication, acknowledging his understanding of possible side

effects, including nausea, diarrhea, headaches, anxiety, insomnia, fatigue, tremors, restlessness,

mania/hypomania, sedation, vomiting, and impaired cognitive and motor functioning. Id. at 3. A

few days later, on March 22, 2020, the dosage of Plaintiff’s Lexapro prescription was increased

to 20 mg. Id. at 4.


                                               -1-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 2 of 17 PageID #: 207




       On April 23, 2020, Plaintiff complained of chest pain and submitted a healthcare request.

Id. at 24. He was medically evaluated, told to rest, take Tylenol, and inform prison staff of any

worsening symptoms. Id.

       Plaintiff alleges that, over the course of the next several days, he was mistakenly

administered two drugs not prescribed to him, Remeron and Trileptal. First, he alleges that, on

April 24, 2020, the medical staff mistakenly administered these two drugs during evening pill

call, in addition to his prescribed dose of Lexapro. The following day, April 25, 2020, Plaintiff

received his daily COVID-19 assessment, and his temperature, pulse rate, and oxygen saturation

levels all appeared normal. Id. at 23; [R. 25-2, ¶ 7(a)]. Plaintiff alleges that he again mistakenly

received Remeron and Trileptal during evening pill call that night. At his April 26, 2020

COVID-19 assessment, his temperature and oxygen saturation appeared normal. [R. 27, p. 22; R.

25-2, ¶ 7(b)]. He alleges that he also received Remeron and Trileptal that evening.

       After evening pill call on April 26, 2020, Plaintiff complained of dizziness and nausea.

Medical staff received notification of these complaints at 9:20 PM. Id. at 20. By 9:26 PM, Nurses

Faith Mattingly and Bridgette Banta began treatment. Id. Their treatment notes indicate that

Plaintiff was alert, oriented to person, and responsive to verbal stimuli, but his pupils were

dilated and sluggish. Id. At 9:38 PM, his vital signs appeared normal. Id. The two nurses

contacted the on-call provider and poison control and were advised to monitor Plaintiff for

serotonin syndrome. Id. at 20; [R. 25-2, ¶ 7(b)]. Plaintiff was then taken to the medical unit for

further assessment. [R. 27, p. 20] During that time, he became more alert and fully oriented to

person, place, and time. [R. 25-2, ¶ 7(b)] His pupils also became equal and reactive to light, and

his vital signs appeared normal and stable. Id. Plaintiff was assigned to a bottom bunk for the

following forty-eight hours. [R. 27, p. 20]



                                                -2-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 3 of 17 PageID #: 208




       The following morning, on April 27, 2020, Plaintiff’s vital signs appeared normal. Id. at

19; [R. 25-2, ¶ 7]. That afternoon, Nurse Practitioner Daniel Long treated Plaintiff, and

Plaintiff’s neurological exam, gait, and vital signs appeared normal. [R. 27, p. 17; R. 25-2,

¶ 7(c)]. The treatment notes indicate that Plaintiff had been given Trileptal and Remeron by

mistake, but Plaintiff reported “feeling much better today.” [R. 27, p. 17] Plaintiff’s medical

records indicate that his vitals were checked each day for the following five days (April 28, 2020

through May 2, 2020) and each time, his vitals appeared normal. Id. at 12–16; [R. 25-2, ¶ 7(c)].

       At approximately 5:50 PM on May 2, 2020, Plaintiff was treated for a fall and possible

syncopal episode. [R. 27, p. 10] Two months later, on July 9, 2020, Plaintiff was treated for

another fall and possible syncopal episode. Id. at 8.

       Meanwhile, on May 29, 2020, Plaintiff filed his complaint in this case. [R. 1] He asserts a

42 U.S.C. § 1983 claim against Nurse Mattingly, Nurse Banta, and Mary Brown, a licensed

practical nurse (“LPN”). More specifically, he alleges that these three individuals were

deliberately indifferent to his serious medical needs by providing unprescribed medications and

failing to properly treat him for the side effects of those medications.

       After the close of discovery, Defendants filed the present Motion for Summary Judgment,

[R. 25]. Plaintiff has not filed a response, and the time for filing such a response has expired.

This matter is therefore ripe for review.

   II. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56, a court may grant summary judgment if it

finds that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact exists

‘if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”



                                                -3-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 4 of 17 PageID #: 209




Winkler v. Madison County, 893 F.3d 877, 890 (6th Cir. 2018) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).

       The moving party bears the initial burden “of informing the district court of the basis for

its motion, and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); see also Anderson, 477 U.S. at 256. That burden may be satisfied by

demonstrating that there is an absence of evidence to support an essential element of the non-

moving party’s case for which he or she bears the burden of proof. Celotex Corp., 477 U.S. at

323.

       Once the moving party satisfies this burden, the non-moving party must then produce

“specific facts, supported by the evidence in the record, upon which a reasonable jury could find

there to be a genuine fact issue for trial.” Bill Call Ford, Inc. v. Ford Motor Co., 48 F.3d 201,

205 (6th Cir. 1995) (citation omitted). “The evidence of the non-movant is to be believed, and all

justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255. However, the

Court is not obligated to “search the entire record to establish that it is bereft of a genuine issue

of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). Rather, “the nonmoving party

has an affirmative duty to direct the court’s attention to those specific portions of the record upon

which it seeks to rely to create a genuine issue of material fact.” Id. In fact, the Federal Rules of

Civil Procedure require the non-moving party to present specific facts showing that a genuine

factual issue exists by “citing to particular parts of materials in the record including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including

those made for purposes of the motion only), admissions, interrogatory answers, or other



                                                 -4-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 5 of 17 PageID #: 210




materials” or by “showing that the materials cited do not establish the absence . . . of a genuine

dispute.” Fed. R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of

the [non-moving party’s] position will be insufficient; there must be evidence on which the jury

could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252.

       Ultimately, if the record, taken as a whole, could not lead the trier of fact to find for the

nonmoving party, then there is no genuine issue of material fact and summary judgment is

appropriate. Matsushita Elec., 475 U.S. at 587 (citation omitted).

   III. ANALYSIS

       Defendants argue that summary judgment is appropriate because (1) Plaintiff failed to

exhaust his administrative remedies, as required by the Prison Litigation Reform Act, and (2)

Plaintiff cannot demonstrate the necessary objective and subjective elements of a deliberate

indifference claim. [R. 25] Defendants further argue that Plaintiff’s failure to respond to the

Motion for Summary Judgment justifies granting the motion. [R. 29]

       On this last point, the Court notes that Rule 56(e) expressly addresses situations in which

a party “fails to properly support an assertion of fact or fails to properly address another party’s

assertion of fact.” The rule provides that, in such situations, the court may take certain actions,

including “consider[ing] the fact undisputed for purposes of the motion” and “grant[ing]

summary judgment if the motion and supporting materials—including the facts considered

undisputed—show that the movant is entitled to it.” Fed. R. Civ. P. 56(e)(2), (3) (emphasis

added). Accordingly, Plaintiff’s failure to respond to the Motion for Summary Judgment does

not entitle Defendants to a default summary judgment. United States v. One Piece of Real Prop.

Located at 5800 SW 74th Ave., Miami, Fla., 363 F.3d 1099, 1101 (11th Cir. 2004) (“[T]he

district court cannot base the entry of summary judgment on the mere fact that the motion was



                                                -5-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 6 of 17 PageID #: 211




unopposed, but, rather, must consider the merits of the motion.” (citation omitted)). However,

under such circumstances, the Court may accept Defendants’ evidence as undisputed and may

enter judgment in Defendants’ favor if the evidence demonstrates that they are entitled to

judgment. With these principles in mind, the Court will consider Defendants’ arguments.

           a. Exhaustion

       Under § 1997e(a) of the Prison Litigation Reform Act (“PLRA”), “No action shall be

brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Wright v.

Morris, 111 F.3d 414, 417 (6th Cir. 1997). Thus, to assert a § 1983 claim, an inmate must first

exhaust his or her administrative remedies. However, the inmate “need exhaust only such

administrative remedies as are ‘available.’” Ross v. Blake, 136 S. Ct. 1850, 1862 (2016). To

determine whether a remedy is “available,” the Court must consider “the real-world workings of

prison grievance systems” and determine whether the remedy, while “officially on the books, is

not capable of use to obtain relief.” Id. at 1859. “But aside from that [availability] exception, the

PLRA’s text suggests no limits on an inmate’s obligation to exhaust—irrespective of any

‘special circumstances.’ And that mandatory language means a court may not excuse a failure to

exhaust, even to take such circumstances into account.” Id. at 1856–57 (citation omitted).

       In the context of a motion for summary judgment, the moving party carries the initial

“burden of showing that there was a generally available administrative remedy, and that the

prisoner did not exhaust that remedy.” Bennett v. Mich. Dep’t of Corr., No. 15-14465, 2017 WL

3208591, *5 (E.D. Mich. July 24, 2017) (citation omitted). Once the moving party satisfies this

burden, the non-moving party must “come forward with evidence showing that there is



                                                 -6-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 7 of 17 PageID #: 212




something in his [or her] particular case that made the existing and generally available remedies

effectively unavailable to him [or her].” Id.

       Defendants argue that, under the Kentucky Department of Corrections’ Inmate Grievance

Procedures, [R. 25-5], Plaintiff must exhaust his administrative remedies by first submitting a

written grievance and then, if that grievance is denied, appealing the denial to the Medical

Director. [R. 25, p. 6] Defendants argue that Plaintiff failed to file any grievance related to this

§ 1983 claim. Id. at 6–7. To support this argument, Defendants provide an affidavit from the

Roederer Correctional Complex Grievance Coordinator. [R. 25-4] The Grievance Coordinator

explains, “As of December 7, 2020, Nathan McDowell has not filed any grievances at Roederer

Correctional Complex, nor has Nathan McDowell appealed any grievances at Roederer

Correctional Complex.” Id. ¶ 5. The Grievance Coordinator also explains that the grievance

process was available to Plaintiff throughout the course of the COVID-19 pandemic. Id. ¶ 6.

       Defendants have therefore “inform[ed] the district court of the basis for [their] motion,

and identif[ied] those portions of ‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which [they] believe demonstrate the

absence of a genuine issue of material fact.” Celotex Corp., 477 U.S. at 323. More specifically,

they have satisfied their burden of demonstrating “that there was a generally available

administrative remedy, and that the prisoner did not exhaust that remedy.” Bennett, 2017 WL

3208591, at *5 (citation omitted).

       The burden therefore shifts to Plaintiff, the non-moving party, to produce “specific facts,

supported by the evidence in the record, upon which a reasonable jury could find there to be a

genuine fact issue for trial.” Bill Call Ford, Inc., 48 F.3d at 205 (citation omitted). Plaintiff “has

an affirmative duty to direct the court’s attention to those specific portions of the record upon



                                                 -7-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 8 of 17 PageID #: 213




which [he] seeks to rely to create a genuine issue of material fact.” In re Morris, 260 F.3d at 655

(emphasis added). With respect to Defendants’ exhaustion argument, Plaintiff must “come

forward with evidence showing that there is something in his [or her] particular case that made

the existing and generally available remedies effectively unavailable to him [or her].” Bennett,

2017 WL 3208591, at *5.

        As previously noted, Plaintiff has not responded to Defendants’ Motion for Summary

Judgment. Plaintiff has therefore failed to satisfy his burden of demonstrating that the existing

administrative remedies were “effectively unavailable to him.” Id. On this point, Defendants

anticipated that Plaintiff would claim that the administrative remedies were unavailable to him

due to the ongoing COVID-19 pandemic or because the prison’s grievance counselor lost his

written grievance. Neither argument is persuasive in this case. First, Plaintiff has not responded

to Defendants’ Motion for Summary Judgment and has not, therefore, made any such arguments.

Further, the affidavit of the Grievance Coordinator indicates that the grievance procedures were

available to Plaintiff during the relevant time period. [R. 25-4, ¶ 6] There is no evidence

contradicting this statement, nor is there any evidence (nor any allegation by Plaintiff) that the

Grievance Counselor lost his grievance.

        In sum, Defendants have satisfied their burden of demonstrating the absence of a genuine

issue of material fact. Plaintiff has failed to satisfy his burden of identifying “specific facts,

supported by the evidence in the record, upon which a reasonable jury could find there to be a

genuine fact issue for trial.” Bill Call Ford, Inc., 48 F.3d at 205 (citation omitted). The evidence

of record demonstrates that Plaintiff did not file a grievance with the prison, as required by the

facility’s rules. The Court therefore finds that, based on the uncontradicted evidence of record,

Plaintiff failed to exhaust the administrative remedies available to him as an inmate at Roederer



                                                  -8-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 9 of 17 PageID #: 214




Correctional Complex. This alone is a sufficient basis for granting summary judgment in

Defendants’ favor. See Arflack v. Cty. of Henderson, Kentucky, 412 F. App’x 829, 831–32 (6th

Cir. 2011).

              b. Deliberate Indifference

       Though the Court finds that Plaintiff failed to exhaust his administrative remedies, it will

nevertheless consider whether a genuine issue of material fact exists with respect to the

underlying § 1983 claims.

       The Eighth Amendment prohibits prison officials from “unnecessarily and wantonly

inflicting pain” on an inmate by acting with “deliberate indifference” toward the inmate’s serious

medical needs. See Blackmore v. Kalamazoo County, 390 F.3d 890, 895 (6th Cir. 2004) (quoting

Estell v. Gamble, 429 U.S. 97, 104 (1976)). To prove a deliberate indifference claim, the

plaintiff must satisfy both an objective and subjective component. Id. (citations omitted). First,

under the objective component, there must be a “sufficiently serious” medical need. Id. (citations

omitted). Under the subjective component, the inmate or detainee must “show that the prison

officials have ‘a sufficiently culpable state of mind in denying medical care.’” Id. (quoting

Brown v. Bargery, 207 F.3d 863, 867 (6th Cir. 2000)).

                 1. Objective Element (Serious Medical Need)

       To satisfy the objective element of a deliberate indifference claim, “a plaintiff must

identify a serious medical need, which is ‘one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.’” Martin v. Warren County, 799 F. App’x 329, 3378 (6th Cir.

2020) (quoting Jones v. Muskegon County, 625 F.3d 935, 941 (6th Cir. 2010) (internal quotation

marks omitted)). If the serious medical need is “so obvious that even a lay person” would



                                                -9-
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 10 of 17 PageID #: 215




recognize it does not require verifying medical proof that the delay in care caused a serious

medical injury. See, e.g., Blackmore, 390 F.3d at 898. For deliberate indifference claims

“involving minor maladies or non-obvious complaints of a serious need for medical care,”

medical evidence of causation is required. Id.

       In the present case, Defendants argue that the receipt of wrongful medication, without

more, does not necessarily constitute a serious medical need, citing Cotten v. Bureau of Prisons,

No. 4:19CV21-RH-HTC, 2020 WL 907583 (N.D. Fla. Jan. 22, 2020), report and

recommendation adopted, 2020 WL 905538 (N.D. Fla. Feb. 25, 2020). In that case, the plaintiff-

inmate alleged that a nurse provided her the wrong medication on multiple occasions and further

alleged that an administrator admitted that the mistake could have been deadly, “especially with

the reaction [Cotten] presented with.” Id. at *1. The court held that Cotten failed to state a claim

for deliberate indifference under the Eighth Amendment. With respect to the objective element

of the test, the court explained that Cotten’s allegations were “insufficient to show that Cotten

suffered a serious medical need, even assuming that she was exhibiting side effects from the

medication.” Id. at *8. The court explained further,

       Specifically, there are no facts showing that Cotten needed further medical
       treatment or that lack of treatment posed a substantial risk of harm to Cotten.
       Indeed, as stated above, there are no allegations in any version of Cotten’s
       complaints that she suffered any additional or other harm because she did not get
       additional treatment. . . . [T]here is no evidence that Cotten sought further treatment
       after the incident while at FCI Tallahassee or after she was transferred to FCI
       Waseca.

       Moreover, there is no allegation that the side effects she initially experienced were
       more than temporary or that they did not subside or resolve on their own without
       medical intervention. Cotten, does not allege, in any of her complaints, for example,
       that she has suffered any symptoms that were made worse without treatment or that
       required later treatment. At most, she alleges, in conclusory fashion, that the side
       effects were long-lasting and “could” have been deadly. Conclusory allegations,
       however, are insufficient. The allegations in Cotton’s complaints simply would not
       cause a lay person to recognize that Cotten needed a doctor’s attention. To the

                                                 - 10 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 11 of 17 PageID #: 216




         contrary, Cotten alleges in her initial complaint that when the officers requested
         medical attention, the medical staff indicated that further medical attention was not
         necessary and Cotten has failed to allege any facts sufficient to dispute that
         determination. Thus, Cotten has failed to show she suffered a serious need.

Id. at *8–9.

         Defendants contend that the present matter is comparable to the Cotten case. First,

Defendants argue, the evidence indicates that the side effects Plaintiff experienced were mild and

temporary, and they resolved on their own. [R. 25, p. 12] Defendants also argue that the

wrongful administration of medication in this case did not pose a sufficiently serious risk of

harm to Plaintiff. Lastly, Defendants argue that Plaintiff did not need any treatment in addition to

the treatment provided at the prison, and the treatment at the prison was appropriate.

         For support, Defendants point to Plaintiff’s medical records, [R. 27], and the affidavit of

Dr. Grant Phillips, [R. 25-2]. These records indicate that Plaintiff complained of dizziness and

nausea on the evening of April 26, 2020. [R. 27, p. 20] He told the nurses that he felt nauseous,

so he went to the bathroom to vomit, 1 and he felt dizzy and unsteady on his feet as he returned to

his bunk. Id. Medical staff received notification of these complaints at 9:20 PM, around which

time Plaintiff was alert, oriented to person, and responsive to verbal stimuli. Id. By 9:38 PM,

Plaintiff’s vital signs appeared normal. Id. The treatment notes do not indicate that Plaintiff

required any medication or other treatment. He was monitored for serotonin syndrome, but the

records do not indicate, nor does Plaintiff allege, that he suffered from that condition or needed

any treatment related to that condition. Id.; [R. 25-2, ¶ 7(b)].




1
  In his complaint, Plaintiff alleges that he vomited and defecated on himself and was unresponsive for several
minutes before the nurses arrived. [R. 1, p. 5] There is no evidence to support these allegations. There are no
indications in the medical records that Plaintiff actually vomited, or that he defecated on himself. The records
indicate that Plaintiff was responsive to verbal stimuli at the time of the nurses’ arrival. [R. 27, p. 20]

                                                        - 11 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 12 of 17 PageID #: 217




       Defendants have therefore informed the Court of the basis for their motion and identified the

evidence of record supporting that motion. Stated another way, they have demonstrated the absence

of a genuine issue of material fact with respect to the objective element of the deliberate indifference

test. The burden therefore shifts to Plaintiff to produce “specific facts, supported by the evidence in

the record, upon which a reasonable jury could find there to be a genuine fact issue for trial.” Bill

Call Ford, Inc., 48 F.3d at 205 (citation omitted).

       Plaintiff has failed to respond to the Motion for Summary Judgment and has therefore failed

to meet his burden. Further, the uncontradicted evidence of record, as recited above, indicates that

Plaintiff did not present with a serious medical need. His medical records indicate that he presented

with dizziness and nausea, and he was somewhat disoriented with dilated and sluggish pupils. [R. 27,

p. 20] Within minutes, however, these symptoms resolved on their own, and his vital signs were

normal, he became more oriented, and his pupils returned to normal. Id.; [R. 25-2, ¶ 7]. In short, there

is no evidence that the mild side effects (nausea, dizziness) were “more than temporary or that they

did not subside or resolve on their own without medical intervention.” Cotten, 2020 WL 907583, at

*9.

       Further, there is no evidence indicating that Plaintiff required additional medical treatment, or

that the lack of treatment posed any risk of harm to him. In his complaint, Plaintiff states that he

asked to be admitted to the hospital to have his stomach pumped, but medical staff said it was

unnecessary. [R. 1, p. 5] He has produced no evidence that such treatment was necessary, and Dr.

Phillips’s testimony indicates that the treatment provided by the medical staff was appropriate and

within the standard of care. [R. 25-2, ¶ 7(b)]. Plaintiff has not produced any evidence to contradict

this, nor has Plaintiff produced any evidence suggesting that the combination of medications posed a

serious risk of harm. Dr. Phillips’s testimony explains that “[c]onsuming Lexapro, Remeron, and



                                               - 12 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 13 of 17 PageID #: 218




Trileptal for three days in a row, as Mr. McDowell alleges, would not result in lasting adverse effects

on the patient.” Id. ¶ 7(d). He also states that Plaintiff “does not appear to have suffered any long-

term effects as a result of the subject incident,” and the medications would have metabolized out of

his system within twenty-four to forty-eight hours. Id. ¶ 7(e). Further, while Plaintiff suffered from

falls and possible syncopal episodes a few months after the April 2020 incident, he has not produced

any evidence that such falls were in any way related to taking the wrong medication in April 2020,

and Dr. Phillips’s testimony rejects that possibility. Id. Plaintiff has presented no evidence to

contradict this expert testimony.

       Simply stated, a reasonable jury could not review the undisputed evidence of record and

conclude that Plaintiff presented with a serious medical need. Moreover, even if a reasonable jury

could conclude that Plaintiff presented with a serious medical need, it could not reasonably find that

the need was obvious. Examples of obvious medical needs include complaints of sharp and severe

stomach pains for an extended period of time (over forty-eight hours) and vomiting, Blackmore, 390

F.3d at 899; seizures, Griffith v. Franklin County, 975 F.3d 554, 565 (6th Cir. 2020); and a fever

accompanied by vomiting, Shade v. Middletown, Ohio, 200 F. App’x 566, 569 (6th Cir. 2006). The

Sixth Circuit has also held that an unresponsive inmate lying face down and exhibiting symptoms of

alcohol-withdrawn delirium exhibited an obvious medical need. Bertl v. City of Westland, No. 07-

2547, 2009 WL 247907 (6th Cir. Feb. 2, 2009). Plaintiff’s medical records indicate that he initially

complained of nausea and dizziness, and within a short time, he had stabilized and needed no further

medical treatment (other than monitoring for serotonin syndrome). Under the undisputed facts of this

case, a reasonable jury could not find that mild complaints of nausea and dizziness were so obvious

that even a lay person would recognize the need for medical attention. For claims like this, “involving

minor maladies or non-obvious complaints of a serious need for medical care,” medical evidence of



                                                - 13 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 14 of 17 PageID #: 219




causation is required. Blackmore, 390 F.3d at 898. Plaintiff has not produced any such evidence.

Thus, even if a reasonable jury could conclude that Plaintiff presented with a serious medical need,

his claim must fail for lack of proof of causation.

        In sum, the Court finds that, based on the uncontradicted evidence of record, a reasonable jury

could not find that Plaintiff presented with a serious medical need. Further, even if a reasonably jury

could find that Plaintiff presented with a serious medical need, it could not reasonably conclude that

that need was obvious, and therefore, evidence of medical causation is required. No such evidence

exists in the record. Plaintiff has therefore failed to satisfy the objective element of the deliberate

indifference test.

                2. Subjective Element (State of Mind)

        Even if Plaintiff could demonstrate a serious medical need, he could not satisfy the

subjective component of his deliberate indifference claim based on the evidence of record.

        To satisfy the subjective component of the deliberate indifference test, the pretrial

“detainee must demonstrate that the defendant possessed a sufficiently culpable state of mind in

denying medical care.” Winkler, 893 F.3d at 891 (quoting Spears v Ruth, 589 F.3d 249, 254 (6th

Cir. 2009)) (internal quotation marks omitted). “A defendant has a sufficiently culpable state of

mind if he ‘knows of and disregards an excessive risk to inmate health or safety.’” Id. (quoting

Farmer v. Brennan, 511 U.S. 825, 837 (1994)). The Sixth Circuit has explained that “[t]his

means that ‘the official must both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also draw the inference.’” Id. (quoting

Farmer, 511 U.S. at 837). In other words, “[k]nowledge of the asserted serious needs or of

circumstances clearly indicating the existence of such needs, is essential to a finding of




                                                - 14 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 15 of 17 PageID #: 220




deliberate indifference.” Blackmore, 390 F.3d at 896 (quoting Horn v. Madison County Fiscal

Court, 22 F.3d 653, 660 (6th Cir.1994)) (internal quotation marks omitted).

        Further, while “[a] plaintiff need not show that the defendant acted with the very purpose

of causing harm,” he “must show something greater than negligence or malpractice.” Winkler,

893 F.3d at 891 (citing Farmer, 511 U.S. at 835); see also Bowman v. Corrections Corp. of

America, 350 F.3d 537, 544 (“Mere negligence or malpractice is insufficient to establish an

[Eighth] Amendment violation.” (citation omitted)). Thus, with respect to deliberate indifference

claims against health care providers, the Supreme Court has explained that a claim of mere

medical negligence will not satisfy this subjective element. Estelle v. Gamble, 429 U.S. 97, 106

(1976) (“Medical malpractice does not become a constitutional violation merely because the

victim is a prisoner.”).

        Other federal courts have held that, with respect to a deliberate indifference claim based

on administration of the wrong medication, the plaintiff must show that the defendants “gave

[him] the wrong medication with the knowledge that doing so posed a risk of serious harm to

[him].” Cotten, 2020 WL 907583, at *10 (citing Mahan v. Plymouth Cnty. House of Corrections,

64 F.3d 14, 18 (1st Cir. 1995)); see also Martinez v. United States, 812 F. Supp. 2d 1052, 1059–

60 (C.D. Cal. 2010) (explaining that “there is no Eighth Amendment violation when jail officials

give the wrong medication to an inmate unless they were aware the inmate would react

negatively to the medication” (citations omitted)); Callaway v. Smith County, 991 F. Supp. 801,

809 (E.D. Tex. 1998) (“Callaway has offered nothing to show that he was given the wrong

dosage of Crixivan as a result of deliberate indifference to his serious medical needs, as opposed

to a simple mistake or to negligence by the medical staff at the jail. His claim on this point must

fail.”); (Herndon v. Whitworth, 924 F. Supp. 1171, 1173–74 (N.D. Ga. 1995) (administering



                                               - 15 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 16 of 17 PageID #: 221




wrong medication did not amount to deliberate indifference where the plaintiff failed to

demonstrate that the mistake was “so grossly incompetent, inadequate, or intolerable so as to

shock the conscience or to be intolerable to fundamental fairness”). “Simply giving [the plaintiff]

the wrong medication is not sufficient to constitute an Eighth Amendment claim.” Cotten, 2020

WL 907583, at *10.

       Defendants first argue that Plaintiff cannot prove this subjective element because (1) he

cannot demonstrate that Defendants gave him the wrong medication with the knowledge that

doing so posed a risk of serious harm to him, and (2) because he cannot demonstrate that

Defendants intentionally failed to correct the mistake or provide appropriate treatment.

       Based on the uncontradicted evidence of record, the Court agrees. First, there is no

evidence whatsoever to indicate that Defendants “gave [Plaintiff] the wrong medication with the

knowledge that doing so posed a risk of serious harm to [him].” Cotten, 2020 WL 907583, at *10

(citing Mahan, 64 F.3d at 18). Nor is there any evidence that Defendants, upon realizing the

mistake, intentionally failed to correct the mistake or intentionally failed to provide appropriate

treatment. In fact, there is no evidence that medical staff was in any way indifferent to Plaintiff’s

complaints of nausea and dizziness. The records indicate that nurses arrived within six minutes

of receiving his complaint, they checked his vitals and assessed him, and contacted the on-call

supervisor and poison control. [R. 27, p. 20] Within minutes, he was more oriented, his pupils

had normalized, and his vitals were stable. Id.; [R. 25-2, ¶ 7(b)]. He was then monitored for

serotonin syndrome and ordered to sleep on a bottom bunk for the next forty-eight hours. Id.

Thus, from the uncontradicted evidence, it appears that Plaintiff’s condition resolved on its own,

after which time he was closely monitored out of an abundance of caution. While Plaintiff

alleges that he requested to have his stomach pumped and was told that this was unnecessary, he



                                                - 16 -
Case 3:20-cv-00383-CHB Document 30 Filed 04/19/21 Page 17 of 17 PageID #: 222




has produced no evidence indicating that such action would have been necessary or even helpful.

In fact, Defendants have produced expert testimony that Nurses Mattingly and Banta 2 acted

appropriately in assessing and treating Plaintiff, and they acted within the standard of care. [R.

25-2, ¶ 7(b)]

        Simply stated, Plaintiff has produced no evidence suggesting that he was given the wrong

medication as a result of deliberate indifference to his serious medical needs, as opposed to a

simple mistake or negligence. Thus, even assuming Plaintiff presented with a serious medical

need, Plaintiff has failed to demonstrate the subjective element of the deliberate indifference test.

    IV. CONCLUSION

        For the reason set forth above, the Court finds that, based on the uncontradicted evidence

of record, there is no genuine issue of material fact with respect to Defendants’ exhaustion

argument, and a reasonable jury could not find that Defendants were deliberately indifferent to

Plaintiff’s serious medical need, even after all reasonable inferences are drawn in Plaintiff’s

favor. The Court will therefore grant Defendants’ Motion for Summary Judgment, [R. 25].

Accordingly, IT IS HEREBY ORDERED as follows:

        1.       Defendants’ Motion for Summary Judgment, [R. 25], is GRANTED. All

remaining claims in this case are DISMISSED WITH PREJUDICE and the matter is

STRICKEN from the Court’s active docket.

        This the 19th day of April, 2021.




2
 With respect to Nurse Mary Brown, Defendants argue that she had no personal involvement in the alleged incident.
[R. 25, pp. 17–18] The Court need not reach that issue, however, because even assuming Nurse Brown was in some
way personally involved in the misadministration of medications or Plaintiff’s treatment, the evidence does not
support a claim of deliberate indifference against any of the three defendants.

                                                     - 17 -
